Orders, Supreme Court, New York County (Ira Gammerman, J.), entered September 19, 1991, which, inter alia, upheld jurisdiction as against defendants Advanced Fertility Services, P. C. and Dr. Melnick, unanimously affirmed, with costs.
With respect to the corporate defendant, the record supports the Judicial Hearing Officer’s findings that a receptionist represented that she was authorized to accept service, that defendants had made a studious effort to avoid service, and that the process server, by virtue of his discussions with the receptionist, reasonably believed that she was a managing agent of the corporation. Under these circumstances, we find that service was properly made on August 30, 1988 in a manner which, if objectively viewed, was calculated to give the corporate defendant fair notice of the legal proceedings against it (CPLR 311 [1]; Fashion Page v Zurich Ins. Co., 50 NY2d 265).
We also find that valid personal service was made on Dr. Melnick on September 9, 1988 when the process server left the papers in Dr. Melnick’s general vicinity after he resisted service (supra). Concur—Sullivan, J. P., Wallach, Ross and Asch, JJ.